Citation Nr: 1805820	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-18 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for insomnia.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 1971 to April 1977 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but instead withdrew his appeal as discussed below.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review the appeal of his claims for the petition to reopen the previously denied claim of service connection for insomnia and for service connection for anxiety.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is dismissing the Veteran's withdrawn appeal, no discussion of VA's duties to notify and assist is necessary.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of the petition to reopen the previously denied claim of service connection for insomnia and for service connection for anxiety.  See May 2017 Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of the petition to reopen the previously denied claim of service connection for insomnia and for service connection for anxiety, and they are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


